                                                      Clear Form
DOCUMENTS UNDERCase 5:18-cr-00348-LHK Document
                 SEAL                                                22 Filed 11/08/18
                                                                           TOTAL TIME (m Page
                                                                                         ins): 117
                                                                                                 of minutes
                                                                                                    1
M AGISTRATE JUDGE               DEPUTY CLERK                                          REPORTER/FTR
M INUTE ORDER                  Denisa Matamoros                                       1:49-2:07
MAGISTRATE JUDGE                DATE                                                  NEW CASE          CASE NUMBER
Susan van Keulen                            11/8/18                                                      5:18-cr-00348-LHK-1
                                                        APPEARANCES
DEFENDANT                                   AGE       CUST  P/NP   ATTORNEY FOR DEFENDANT                      PD.      RET.
Brandon Charles Glover                                N       P        Carleen Arlidge - Albie Jachimowicz     APPT.
U.S. ATTORNEY                               INTERPRETER                             FIN. AFFT                COUNSEL APPT'D
Susan Knight                                Not Requested                           SUBMITTED

PROBATION OFFICER             PRETRIAL SERVICES OFFICER                DEF ELIGIBLE FOR               PARTIAL PAYMENT
                              Allen Lew                                APPT'D COUNSEL                 OF CJA FEES
                                         PROCEEDINGS SCHEDULED TO OCCUR
          INITIAL APPEAR            PRELIM HRG       MOTION           JUGM'T & SENTG                              STATUS
      7                                                                                                           TRIAL SET
          I.D. COUNSEL              ARRAIGNMENT             BOND HEARING              IA REV PROB. or             OTHER
                                 1 minute                                             or S/R
          DETENTION HRG             ID / REMOV HRG          CHANGE PLEA              PROB. REVOC.                 ATTY APPT
                                                                                                                  HEARING
                                                      INITIAL APPEARANCE
          ADVISED                ADVISED                    NAME AS CHARGED              TRUE NAME:
          OF RIGHTS              OF CHARGES                 IS TRUE NAME
                                                          ARRAIGNM ENT
          ARRAIGNED ON               ARRAIGNED ON              READING W AIVED               W AIVER OF INDICTMENT FILED
          INFORMATION                INDICTMENT                SUBSTANCE
                                                          RELEASE
      RELEASED             ISSUED                     AMT OF SECURITY         SPECIAL NOTES                  PASSPORT
      ON O/R               APPEARANCE BOND            $                                                      SURRENDERED
                                                                                                             DATE:
PROPERTY TO BE POSTED                            CORPORATE SECURITY                        REAL PROPERTY:
    CASH    $


      MOTION             PRETRIAL               DETAINED           RELEASED       DETENTION HEARING                REMANDED
      FOR                SERVICES                                                 AND FORMAL FINDINGS              TO CUSTODY
      DETENTION          REPORT                                                   W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                              PLEA
    CONSENT                      NOT GUILTY                  GUILTY                    GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                  CHANGE OF PLEA              PLEA AGREEMENT            OTHER:
    REPORT ORDERED                                           FILED
                                                          CONTINUANCE
TO:                                 ATTY APPT                BOND                    STATUS RE:
1/9/19                              HEARING                  HEARING                 CONSENT                   TRIAL SET

AT:                                 SUBMIT FINAN.            PRELIMINARY             CHANGE OF                 STATUS
                                    AFFIDAVIT                HEARING                 PLEA
9:15 AM                                                      _____________
BEFORE HON.                         DETENTION                ARRAIGNMENT             MOTIONS                   JUDGMENT &
                                    HEARING                                                                    SENTENCING
Lucy H. Koh
          TIME W AIVED              TIME EXCLUDABLE          IDENTITY /              PRETRIAL                  PROB/SUP REV.
                                    UNDER 18 § USC           REMOVAL                 CONFERENCE                HEARING
                                    3161                     HEARING
                                                  ADDITIONAL PROCEEDINGS
Court calls 5:18-cr-00348-LHK-1,2 defendants concurrently. Conditions set in the District of Florida will remain in effect.
Counsel will submit stipulation modifying additional conditions.

                                                                                           DOCUMENT NUMBER:
